 

 

Exhibit 10.17

 

 

ONCOMED LETTERHEAD

 

October 17, 2018

John Lewicki

### ####### ###

### #####, ## #####

 

Re:Amended and Restated Change in Control and Severance Agreement

 

Dear John:

You and OncoMed Pharmaceuticals, Inc. (the “Company”) are parties to an Amended
and Restated Change in Control and Severance Agreement dated October 14, 2015
(the “Change in Control Agreement”), which sets forth, among other things, the
terms and conditions of certain severance benefits payable to you in the event
of a qualifying termination of your employment.  This letter (this “Agreement”)
amends and restates the Change in Control Agreement to provide you with
additional benefits in the event of certain terminations of your
employment.  This Agreement supersedes the Change in Control Agreement and any
other agreement or policy to which the Company is a party with respect to the
cessation of your employment with the Company.  

1.Definitions.  For purposes of the Agreement, the following terms shall have
their respective meanings set forth below:

 

(a)“Cause” shall mean any of the following:  (i) your intentional unauthorized
use or disclosure of the Company’s confidential information or trade secrets,
which use or disclosure causes material harm to the Company, (ii) your material
breach of any agreement between you and the Company, (iii) your material failure
to comply with the Company’s written policies or rules, (iv) your conviction of,
or plea of “guilty” or “no contest” to, a felony under the laws of the United
States or any state thereof, or (v) your gross negligence or willful misconduct
in the performance of duties to the Company that is not cured within thirty (30)
days after you are provided with written notice thereof.

 

(b)“Change in Control” shall mean any of the following types of
transactions:    (i) the direct or indirect sale or exchange in a single or
series of related transactions by the stockholders of the Company of more than
fifty percent (50%) of the voting stock of the Company; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (each, a
“Transaction”), wherein the stockholders of the Company immediately before the
Transaction do not retain immediately after the Transaction, in substantially
the same proportions as their ownership of shares of the Company’s voting stock
immediately before the Transaction, direct or

 

--------------------------------------------------------------------------------

 

indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the outstanding voting securities of the Company or the
successor entity, or, in the case of a Transaction described in (iii), the
corporation or other entity to which the assets of the Company were transferred,
as the case may be.

  

Notwithstanding the foregoing, a transaction shall not constitute a Change in
Control if:  (i) its sole purpose is to change the state of the Company’s
incorporation; (ii) its sole purpose is to create a holding company that will be
owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction; (iii) it constitutes
the Company’s initial public offering of its securities; or (iv) it is a
transaction effected primarily for the purpose of financing the Company with
cash (as determined by the Board in its discretion).

 

(c)“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(d)“Covered Termination” shall mean either (i) an involuntary termination of
your employment by the Company other than for Cause, or (ii) your voluntary
termination of employment with the Company for Good Reason, provided that the
termination constitutes a Separation from Service.

 

(e)“Good Reason” shall mean your resignation due to any of the following events
which occurs without your written consent, provided that the requirements
regarding advance notice and an opportunity to cure set forth below are
satisfied:  (i) a material diminution of your title, authority,
responsibilities, duties, base pay or bonus, (ii) a material change in the
geographic location at which you must perform services for the Company of at
least 35 miles, (iii) a material reduction in the right to participate in the
benefit programs in which you were previously participating, (iv) a material
breach by the Company of an employment agreement between you and the Company or
(v) a failure of the Company to have a successor assume its obligations under an
employment agreement between you and the Company (each of (i), (ii), (iii), (iv)
and (v) a “Good Reason Condition”).  In order for you to resign for Good Reason,
you must provide written notice to the Company of the existence of the Good
Reason Condition within 90 days of the initial existence of such Good Reason
Condition.  Upon receipt of such notice of the Good Reason Condition, the
Company will be provided with a period of 30 days during which it may remedy the
Good Reason Condition and not be required to provide for the payments and
benefits described herein as a result of such proposed resignation due to the
Good Reason Condition specified in the notice.  If the Good Reason Condition is
not remedied within the period specified in the preceding sentence, you may
resign based on the Good Reason Condition specified in the notice of termination
effective no later than 180 days following the initial existence of such Good
Reason Condition.

  

(f)“Separation from Service” shall mean your termination of employment or
service which constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h).

 

2.Acceleration of Vesting Upon a Change in Control.   In the event of a Change
in Control which occurs prior to your termination of employment with the
Company, you shall become vested (immediately prior to the Change in Control)
with respect to twenty-five percent

 

--------------------------------------------------------------------------------

 

(25%) of the unvested portion of any options to purchase the Company’s common
stock that you then hold and/or the immediate lapsing of restrictions with
respect to twenty-five percent (25%) of any Company restricted stock or other
equity-based awards that you then hold.  Such options, restricted stock and
other equity-based awards shall then continue to vest, up to 100%, in accordance
with the vesting schedule applicable to such award prior to the Change in
Control without regard to the acceleration provided by the preceding sentence.

 

3.Termination Prior to a Change in Control or More than 18 Months Following a
Change in Control.  If there is a Covered Termination which occurs prior to a
Change in Control or more than eighteen (18) months following a Change in
Control, and you execute and do not revoke a Release as described in Section 5
below, then you shall be entitled to:

 

(a)severance payments of twelve (12) months of your then-current annual base
salary (commencing as of the termination date), which payments shall be paid in
accordance with the Company’s normal payroll procedures, except that any
payments that would otherwise have been made before the first normal payroll
payment date falling on or after the date on which the Release becomes
irrevocable (the “First Payment Date”) shall be made on the First Payment Date;

 

(b)an amount equal to twelve (12) months of your then-current target annual
bonus for the fiscal year during which the Covered Termination occurs, which
payment shall be paid in cash in a lump sum as soon as practicable following the
First Payment Date; and

 

(c)if you elect to receive continued healthcare coverage, including group
medical, dental and vision plan coverage, pursuant to the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall directly pay, or reimburse you for, the premium for you and
your covered dependents through the earlier of (i) the twelve (12) month
anniversary of the date of your termination of employment and (ii) the date you
and your covered dependents, if any, become eligible for healthcare coverage
under another employer’s plan(s).  Notwithstanding the foregoing, (i) if any
plan pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A of the Code under Treasury Regulation Section
1.409A-1(a)(5), or (ii) the Company is otherwise unable to continue to cover you
under its group health plans without penalty under applicable law (including
without limitation, Section 2716 of the Public Health Service Act), then, in
either case, an amount equal to each remaining Company subsidy shall thereafter
be paid to you in substantially equal monthly installments. After the Company
ceases to pay premiums pursuant to this subsection (c), you may, if eligible,
elect to continue healthcare coverage at your expense in accordance with the
provisions of COBRA.

 

4.Termination Within 18 Months After a Change in Control.  If there is a Covered
Termination which occurs within eighteen (18) months after a Change in Control,
and you execute and do not revoke a Release as described in Section 5 below,
then the Company shall provide you with the following benefits:  

 

 

--------------------------------------------------------------------------------

 

(a)severance payments of twenty-four (24) months of your then-current annual
base salary (commencing as of the termination date), which payments shall be
paid in accordance with the Company’s normal payroll procedures, except that any
payments that would otherwise have been made before the First Payment Date shall
be made on the First Payment Date;

 

(b)an amount equal to twenty-four (24) months of your then-current target annual
bonus for the fiscal year during which the Covered Termination occurs, which
shall be paid in cash in a lump sum as soon as practicable following the First
Payment Date;

 

(c)if you elect to receive continued healthcare coverage, including group
medical, dental and vision plan coverage, pursuant to COBRA, the Company shall
directly pay, or reimburse you for, the premium for you and your covered
dependents through the earlier of (i) the twenty-four (24) month anniversary of
the date of your termination of employment and (ii) the date you and your
covered dependents, if any, become eligible for healthcare coverage under
another employer’s plan(s).  Notwithstanding the foregoing, (i) if any plan
pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A of the Code under Treasury Regulation Section
1.409A-1(a)(5), or (ii) the Company is otherwise unable to continue to cover you
under its group health plans without penalty under applicable law (including
without limitation, Section 2716 of the Public Health Service Act), then, in
either case, an amount equal to each remaining Company subsidy shall thereafter
be paid to you in substantially equal monthly installments. After the Company
ceases to pay premiums pursuant to this subsection (c), you may, if eligible,
elect to continue healthcare coverage at your expense in accordance with the
provisions of COBRA.

 

(d)immediate vesting of all of the unvested shares subject to your outstanding
options to purchase the Company’s common stock and the immediate lapsing of any
restrictions on any Company restricted stock or other equity-based awards that
you hold as of the date of such Covered Termination (the acceleration of vesting
of stock options and restricted stock described in this section shall be
effective as of the date of the Covered Termination).

  

5.Release.  As a condition to your receipt of any benefits described in Section
3 or Section 4, you will be required to execute a release of all claims arising
out of your employment with the Company or the termination thereof, in a form
reasonably acceptable to the Company (the “Release”) within fifty (50) days
following your termination date and not revoke such Release within any period
permitted under applicable law.  Such Release shall specifically relate to all
of your rights and claims in existence at the time of such execution but shall
exclude any continuing obligations the Company may have to you following the
date of termination under this Agreement or any other agreement providing for
obligations to survive your termination of employment.

 

6.Section 409A.  Notwithstanding any provision to the contrary in this
Agreement, if you are deemed at the time of your Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the benefits to which you are
entitled under this Agreement is required in order to

 

--------------------------------------------------------------------------------

 

avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such
portion of your benefits shall not be provided to you prior to the earlier of
(a) the expiration of the six-month period measured from the date of your
Separation from Service or (b) the date of your death.  Upon the expiration of
the applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred
pursuant to this Section 6 shall be paid in a lump sum to you, and any remaining
payments due under the Agreement shall be paid as otherwise provided
herein.  For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
your right to receive the installment payments payable pursuant to Section 3 or
Section 4 (the “Installment Payments”) shall be treated as a right to receive a
series of separate payments and, accordingly, each Installment Payment shall at
all times be considered a separate and distinct payment.

 

7.Withholding.  Any amounts payable pursuant to this Agreement shall be subject
to any federal, state, local, or other income or employment taxes that the
Company is required to withhold pursuant to any law or government regulation or
ruling.

 

8.Binding Agreement.

  

(a)The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  Unless
expressly provided otherwise, “Company” as used herein shall mean the Company as
defined in this Agreement and any successor to its business and/or assets.

 

(b)This Agreement shall inure to the benefit of and be enforceable by you and
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees.  If you should die while any amount
would still be payable to you hereunder had you continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.

 

9.Entire Agreement.  This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, arrangements and understandings of the parties hereto with
respect to the subject matter contained herein, including, without limitation,
any prior change in control agreements, including the Change in Control
Agreement.

      

10.At-Will Employment.  Nothing contained in this Agreement shall (a) confer
upon you any right to continue in the employ of the Company, (b) constitute any
contract or agreement of employment, or (c) interfere in any way with the
at-will nature of your employment with the Company.

 

11.Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by

 

--------------------------------------------------------------------------------

 

you and such officer as may be specifically designated by the Board.  No waiver
by either party hereto at any time of any breach by the other party hereto of or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles.  The section headings contained in this Agreement are for
convenience only, and shall not affect the interpretation of this
Agreement.  This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.  The invalidity or unenforceability of
any provision of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

 

(Signature Page Follows)

 

--------------------------------------------------------------------------------

 

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which shall
then constitute our agreement on this subject.

Sincerely,

 

ONCOMED PHARMACEUTICALS, INC.

 

 

 

BY:/s/ Perry Karsen

Perry Karsen

Executive Chairman of the Board

 

Agreed and accepted this 17th day of October, 2018.

 

 

/s/ John Lewicki

John Lewicki, Ph.D.

 

 